DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 9, 12-13, 16, and 18 are amended.
Claims 2-3, 14-15, and 17 are canceled.
Claims 1, 4-13, 16, and 18 are pending.

Response to Remarks
Claim Interpretation
Applicant’s amendments to claim 13 recite sufficient structure for the portable communication device.  Therefore, it no longer invokes 35 U.S.C. § 112(f) interpretation.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter as the claims recite a practical application.  First, Applicant contends that the claims recite a practical application because the claims technically enable a user’s portable communication device to function as a point-of-sale terminal, to verify the merchant identification based on a calculated checksum, and to avoid conventional interactions between the merchant’s point-of-sale device and the acquirer.  Examiner respectfully disagrees.  If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed See MPEP 2106.04(d)(1).  Here, the claims do not reflect how the user’s portable communication device is enabled to function as a point-of-sale terminal.  Rather, the claims recite the abstract operations, such as verifying merchant identification data, generating payment data, generating a payment request, transmitting the payment request to a card association entity, and receiving financial transaction response data, that the user’s portable communication device performs.  However, the claims do not appear to reflect what technical changes are made to the user’s portable communication device effectively function itself to a point-of-sale terminal.  Second, calculating a checksum is a mathematical operation; it is also recited at a sufficiently high level of generality that calculating the checksum may be performed in the human mind or with the aid of pen and paper.  Finally, the claim avoids interactions between the merchant’s point-of-sale device and the acquirer by reconfiguring the relationships between the entities, i.e., managing interactions between people, which is a Certain Method of Organizing Human Activities as defined by the 2019 Patent Eligibility Guidance (2019 PEG).  Further, while Applicant discusses that the claimed invention may be used when a network connection between the merchant’s point-of-sale device and the acquirer is interrupted or unavailable, the claim language does not reflect this.  For example, the claim is silent regarding detecting that that such a connection is interrupted or unavailable and then performing the recited operations in response to such a determination.  Therefore, Applicant’s remarks regarding a practical application are unpersuasive.
Applicant further contends that the claims recite significantly more than the abstract ideas.  Applicant’s remarks again appear to be based on communication interruptions between merchants and acquirers.  Examiner respectfully disagrees, because, as discussed above, the claim language fails to reflect this communication interruption.
Applicant also contends that the claims do not simply apply the abstract ideas using computers because the claims recite the “how”.  Examiner respectfully disagrees because the “how”, as reflected in the claims, is simply being implemented by a computer. 
Therefore, this ground of rejection is maintained.

35 U.S.C. §§ 102/103
Applicant’s arguments with respect to claim(s) 1, 4-13, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1 and 4-12 are directed towards a process and claims 13, 16, and 18 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of validating merchant and transaction data and transmitting the transaction data for authorization.  In particular, 
receiving, by the portable communication device, merchant identification data representing the identity of a merchant, via NFC communication with a merchant device, the merchant identification data including a merchant ID for the merchant and purchase order data for a purchase order by a customer at the merchant, the portable communication device associated with the customer; 
verifying, by the portable communication device, the merchant identification data; 
in response to verification of the merchant identification data: generating, by the portable communication device, payment data representing a payment by the customer to the merchant for the purchase order, where the payment data indicates, at least, a payment account of the customer to be used for the payment, where said payment account is linked to a card association entity and to an issuing financial institution; 
generating, by the portable communication device, a payment request to the payment account of the customer for the payment by the customer to the merchant, the payment request including financial transaction data based, at least in part, on the merchant identification data and the payment data, where the financial transaction data represents data field values in the payment request for said payment by the customer to the merchant; and 
transmitting, by the portable communication device, the generated payment request directly to the card association entity for processing, independent of a connection between the merchant device and an acquirer associated with the merchant, such that the Application No: 15/725,920Page 2 of 16Amendment C and Response to Non-Final Office Action issuing financial institution specific to the payment account of the customer authorizes the payment, based at least in part on the payment data included in the payment request, prior to processing of the payment through the acquirer associated with the merchant; and 
receiving, by the portable communication device, financial transaction response data from the card association entity representing authorization of the payment as determined by the issuing financial institution, in response to the generated payment request and independent of the acquirer.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of the portable communication device is used to apply the abstract ideas using a computer.  Therefore, the claim fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a Berkheimer Memo.  Here, as noted above, the additional element of the portable communication device is being used to apply the abstract ideas using a computer.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 13: Claim 13 recites abstract ideas similar to those discussed above in connection with claim 1.  Claim 13 recites the following additional abstract ideas, such as Mental Processes and Mathematical concepts:
calculate a checksum of the merchant identification data, via a checksum algorithm, and 
verify the merchant identification data based on the checksum;
Because claim 13 fails to recite any additional elements not already discussed above in connection with claim 1, claim 13 also fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 13 is rejected as being directed towards patent ineligible subject matter.

Per Claim 4-12, 16, and 18: Claims 4-12, 16, and 18 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claims 4 and 16 recite additional details regarding the merchant identification data.  Therefore, it describes additional details of abstract ideas.
Claim 5 recites additional details regarding the purchase order data.  Therefore, it describes additional details of abstract ideas.
Claim 6 recites the abstract idea of selecting a payment account from a plurality of payment accounts, which is a Certain Method of Organizing Human Activities.
Claim 7 recites additional details of the payment accounts.  Therefore, it describes additional details of abstract ideas.
Claims 8 and 18 describe the transaction message format.  Therefore, it describes additional details of abstract ideas.
Claim 9 recites the abstract idea of transmitting the payment request to the card association entity using an API function corresponding to the card association entity.  While selecting an API is an additional element, it amounts to applying the abstract ideas using computer interfaces, i.e., it is an instruction to apply the abstract ideas using a computer.
Claim 10 recites the abstract idea of processing the transaction response data, which is a Certain Method of Organizing Human Activities.
Claim 11 recites the abstract idea of displaying payment notification data visually, which is a Certain Method of Organizing Human Activities.
Claim 12 recites the abstract idea of transmitting the transaction response data to a merchant point-of-sale device, which is a Certain Method of Organizing Human Activities. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0248664 to Makhdumi et al. in view of U.S. Patent No. 5,870,473 to Boesch et al.
Per Claim 1: 
A data processor implemented process for performing NFC enabled point-of-sale (POS) transactions on a portable communication device, the process comprising: receiving, by the portable communication device, merchant identification data representing the identity of a merchant, via NFC communication with a merchant device, the portable communication device associated with the customer; (see Makhdumi at ¶ 28: With reference to FIG. 1A, in some implementations, a user, e.g., 101 a-b, may wish to purchase products at a merchant store, e.g., 103 a, or at a merchant website, e.g., 103 b. For example, at a merchant store, the user may scan barcodes for a number of products, e.g., iota, at a point-of-sale (“POS”) terminal in the store, e.g., 103 a, and then indicate that the user wishes to checkout the scanned items. In some implementations, the POS terminal may generate a Quick Response (“QR”) code, e.g., 105 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code. The user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction. For example, the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network).  See also ¶ 31: In various implementations, such payment processing may be utilized for a wide variety of transactions. For example, a user dining at a restaurant may obtain a bill including a QR pay code including detail on the dining See also ¶ 41: With references to FIGS. 1E-F, in some implementations, the data required for processing a purchase transaction may be provided via methods alternate to a QR code including, but not limited to: near-field communications (NFC), Wi-Fi™, Bluetooth™, cellular network, SMS, email, text messages and/or the other communication protocols.)
generating, by the portable communication device, payment data representing a payment by the customer to the merchant for the purchase order, where the payment data indicates, at least, a payment account of the customer to be used for the payment, where said payment account is linked to a card association entity and to an a issuing financial institution; (see Makhdumi at ¶ 65: In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server. For example, the user device may provide a card authorization request, e.g., 421, on behalf of the user, a HTTP(S) GET message including the product order details for a pay network server, e.g., 406, in the form of XML-formatted data. Below is an example HTTP(S) GET message including an XML-formatted card authorization request for the pay network server:  <account_params> <account_name>John Q. Public</account_name> <account_type>credit</account_type> <account_num>123456789012345</account_num> <billing_address>123 Green St., 
generating, by the portable communication device, a payment request to the payment account of the customer for the payment by the customer to the merchant, the payment request including financial transaction data based, at least in part, on the merchant identification data and the payment data, where the financial transaction data represents data field values in the payment request for said payment by the customer to the merchant; and (see Makhdumi at ¶ 65: In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server. For example, the user device may provide a card authorization request, e.g., 421, on behalf of the user, a HTTP(S) GET message including the product order details for a pay network server, e.g., 406, in the form of XML-formatted data. Below is an example HTTP(S) GET message including an XML-formatted card authorization request for the pay network server: <merchant_params> <merchant_id>3FBCR4INC</merchant_id> <merchant_name>Books & Things, Inc.</merchant_name> <merchant_auth_key>1NNF484MCP59CHB27365</merchant_au th_key> </merchant_params> <account_params> <account_name>John Q. Public</account_name> <account_type>credit</account_type> <account_num>123456789012345</account_num> <billing_address>123 Green St., 
transmitting, by the portable communication device, the generated payment request directly to the card association entity for processing, independent of a connection between the merchant device and an acquirer associated with the merchant, such that the Application No: 15/725,920Page 2 of 16Amendment C and Response to Non-Final Office Action issuing financial institution specific to the payment account of the customer authorizes the payment, based at least in part on the payment data included in the payment request, prior to processing of the payment through the acquirer associated with the merchant; and (Examiner’s Note: the language “such that the issuing financial institution authorizes the payment, based at least in part on the payment data included in the payment request, prior to processing of the payment through the acquirer associated with the merchant” has been considered and determined to recite a desired result of transmitting the payment request to the card association entity.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided for the entire claim element: see Makhdumi at ¶ 65: In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card authorization request 420 (e.g., if the QR code includes a purchasing coupon, offer, invoice, personal payment from another virtual wallet user, etc.), for providing to the pay network server. For example, the user device may provide a card authorization request, e.g., 421, on behalf of the user, a HTTP(S) GET message including the product order details for a pay network server, e.g., 406, in the form of XML-formatted data.  See also ¶ 74: In some implementations, on obtaining the user data, e.g., 427 a-n, the 
receiving, by the portable communication device, financial transaction response data from the card association entity representing authorization of the payment as determined by the issuing financial institution, in response to the generated payment request and independent of the acquirer. (see Makhdumi at ¶ 76: In some implementations, the pay network server may forward an authorization success message, e.g., 433 a-b, to the user device and/or merchant server.)
However, Makhdumi fails to disclose, but Boesch, an analogous art of e-commerce payment authorizations, discloses:
the merchant identification data including a merchant ID for the merchant and purchase order data for a purchase order by a customer at the merchant, (Examiner’s Note: the purchase order data for a purchase order by a customer at the merchant has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the cited art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Boesch at 56:49-52: Label-value pair 5013B has the label "merchant-id". See also 57:1-3: Label-value pair 5013F has the label "note". The value of label-value pair 5013F describes the product being provided by merchant user 303 to customer user 203.) 
verifying, by the portable communication device, the merchant identification data; (see Boesch at 58:31-41: At step 3303, customer computer 200 calculates a checksum using the same data used by merchant computer 300. At step 3304A, the checksum calculated at step 3303 is compared to the checksum of trailer 5050 of message PR1.  If the checksums are equal at step 3304A, processing continues at step 3304C where the message is checked to determine if it is appropriate for message unwrap procedure 3300.)
Boesch also discloses generating payment data in response to verifying the checksum data (see FIG. 24A Operation 1707A Assembly message CA1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makhdumi to verify checksum calculated over data received from the merchant as disclosed in Boesch.  One of ordinary skill in the art would have been motivated to do so to ensure that there are no errors in the data received from the merchant.

Per Claim 13: Claim 13 recites subject matter similar to that discussed above in connection with claim 1.  Claim 13 further recites and Makhdumi further discloses:
An NFC enabled point-of-sale (POS) transaction system comprising at least one portable communication device associated with a customer, the at least one portable communication device including a non-transitory storage memory, which includes a POS application including executable instructions, which when executed by the Application No: 15/725,920Page 4 of 16Amendment C and Response to Non-Final Office Action at least one portable communication device, cause the at least one portable communication device, to: (see Makhdumi at ¶ 187: FIG. 15 shows additional embodiments of the invention. In FIG. 15, a system 1500 is depicted comprising a number of components. The system 1500 comprises a mobile device 1510 that may include a mobile wallet application 1512 and a geolocation module 1514. The mobile wallet application 1512 may include payment information (e.g. payment identifiers associated with a payment account) and/or non-payment identifiers (e.g. VAS data).  See also ¶ 136: These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1429 (e.g., registers, cache memory, random access memory, etc.).)

Per Claim 5: The combination of Makhdumi and Boesch discloses the subject matter of claim 1, from which claim 5 depends.  Makhdumi further discloses:
wherein the purchase order data includes one or more of: a payment amount for the purchase order, a payment currency, and a brief narration of goods or services to which the payment relates. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these specifically recited data.  However, for compact prosecution purposes, the following citation is provided: see Makhdumi at ¶ 65: In some implementations, upon obtaining the user payment input and capturing the QR code, the user device may generate a card See also ¶ 104: FIGS. 9A-F show user interface diagrams illustrating example features of virtual wallet applications in a payment mode, in some embodiments of the SNAP. With reference to FIG. 9A, in one embodiment, the wallet mobile application may provide a user with a number of options for paying for a transaction via the wallet mode 910. In one implementation, an example user interface 911 for making a payment is shown. The user interface may clearly identify the amount 912 and the currency 913 for the transaction. The amount may be the amount payable and the currency may include real currencies such as dollars and euros, as well as virtual currencies such as reward points. The amount of the transaction 914 may also be prominently displayed on the user interface.)

Per Claim 6: 
wherein the payment account of the customer is selected from a plurality of payment accounts of the customer, each payment account being linked to a card association entity and a corresponding issuing financial institution. (see Makhdumi at ¶ 48: In some implementations, the app may provide the user the option to pay the purchase amount using funds included in a bank account of the user, e.g., a checking, savings, money market, current account, etc., e.g., 314. In some implementations, the user may have set default options for which card, bank account, etc. to use for the purchase transactions via the app. In some implementations, such setting of default options may allow the user to initiate the purchase transaction via a single click, tap, swipe, and/or other remedial user input action, e.g., 315 a. In some implementations, when the user utilizes such an option, the app may utilize the default settings of the user to initiate the purchase transaction. In some implementations, the app may allow the user to utilize other accounts (e.g., Google™ Checkout, Paypal™ account, etc.) to pay for the purchase transaction, e.g., 316. In some implementations, the app may allow the user to utilize rewards points, airline miles, hotel points, electronic coupons, printed coupons (e.g., by capturing the printed coupons similar to the product identifier) etc., to pay for the purchase transaction, e.g., 317-318.)

Per Claim 7: The combination of Makhdumi and Boesch discloses the subject matter of claim 6, from which claim 7 depends.  Makhdumi further discloses:
wherein one or more of the payment accounts of the customer are associated with a digital wallet accessible from the portable communication device, and where the payment account is selected by the digital wallet. (see Makhdumi at ¶ 48: In some implementations, the user may have set default options for which card, bank account, etc. 

Per Claim 10: The combination of Makhdumi and Boesch discloses the subject matter of claim 1, from which claim 10 depends.  Makhdumi further discloses:
processing the received financial transaction response data to generate payment notification data, said payment notification data interpretable by the portable communication device to indicate the authorization of the payment by the customer. (see Makhdumi at ¶ 75: With reference to FIG. 4C, in some implementations, the pay network server may obtain the authorization message including a notification of successful authorization, see e.g., 430, 433, and parse the message to extract authorization details. Upon determining that the user possesses sufficient funds for the transaction, the pay network server may generate a transaction data record, e.g., 432, from the authorization request and/or authorization response, and store the details of the transaction and authorization relating to the transaction in a transactions database. For example, the pay network server may issue PHP/SQL commands similar to the example listing below to store the transaction data in a database.  See also ¶ 76: In some implementations, the pay network server may forward an authorization success message, e.g., 433 a-b, to the user device and/or merchant server.)

Per Claim 11: The combination of Makhdumi and Boesch discloses the subject matter of claim 10, from which claim 11 depends.  Makhdumi further discloses:
displaying the payment notification data visually, by the portable communication device, to indicate the authorization of the payment by the customer. (see Makhdumi at ¶ 77: In some implementations, the server may also generate a purchase receipt, e.g., 434, and provide the purchase receipt to the client, e.g., 436. The client may render and display, e.g., 437 a, the purchase receipt for the user. In some implementations, the user device 405 may also provide a notification of successful authorization to the user, e.g., 437 b. For example, the client/user device may render a webpage, electronic message, text/SMS message, buffer a voicemail, emit a ring tone, and/or play an audio message, etc., and provide output including, but not limited to: sounds, music, audio, video, images, tactile feedback, vibration alerts (e.g., on vibration-capable client devices such as a smartphone etc.), and/or the like.)

Per Claim 12: The combination of Makhdumi and Boesch discloses the subject matter of claim 1, from which claim 12 depends.  Makhdumi further discloses:
wherein the merchant device is a POS device, and further comprising transmitting the financial transaction response data to the merchant device to enable settlement of the payment. (see Makhdumi at ¶ 28: For example, at a merchant store, the user may scan barcodes for a number of products, e.g., iota, at a point-of-sale (“POS”) terminal in the store, e.g., 103 a, and then indicate that the user wishes to checkout the scanned items.  See also ¶ 76: In some implementations, the pay network server may forward an authorization success message, e.g., 433 a-b, to the user device and/or merchant 

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi and Boesch as applied to claims 1 and 13 above, and further in view of U.S. Patent Pub. No. 2019/0268332 to Wang et al.
Per Claims 4 and 16: The combination of Makhdumi and Boesch discloses the subject matter of claims 1 and 15, from which claims 4 and 16 depend, respectively.  However, Makhdumi fails to disclose, but Boesch discloses:
wherein the merchant identification information includes: an indication of the default currency used by the merchant. (see Boesch at 57:710: Label-value pair 5013G has the label "merchant-amount". The value of label-value pair 5013G describes the currency and the price for the product described in label-value pair 5013F.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the default currency in Makhdumi as disclosed in Boesch.  One of ordinary skill in the art would have been motivated to do so to ensure the customer knows in which currency to pay for the transaction.
However, the combination of Makhdumi and Boesch fails to disclose, but Wang, an analogous art of electronic transactions, discloses:
an acquirer Interbank Card Association (ICA) number identifying the acquirer of the merchant (see Wang at ¶ 56: An authorization request message may also comprise " transaction information," such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, information identifying items being purchased, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Wang in the Makhdumi system.  One of ordinary skill in the art would have been motivated to do so to indicate where the money should be deposited.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi and Boesch as applied to claims 1 and 13 above, and further in view of U.S. Patent Pub. No. 2016/0253663 to Clark et al.
Per Claims 8 and 18: The combination of Makhdumi and Boesch discloses the subject matter of claims 1 and 15, from which claims 8 and 18 depend, respectively.  However, the combination of Makhdumi and Boesch fails to disclose, but Clark, an analogous art of payment transactions, discloses:
wherein the generated payment request includes a standard ISO 8583 message. (Examiner’s Note: this claim element has been considered and determined to be See MPEP 2111.05.  It is non-functional descriptive material because it describes the financial transaction data yet the claim fails to recite a functional relationship with the description.  However, for compact prosecution purposes, the following citation is provided: see Clark at ¶ 25: An authorization request message may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a consumer using a payment device or payment account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Clark in the Makhdumi system.  One of ordinary skill in the art would have been motivated to do so to comply with electronic transaction information standards.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makhdumi and Boesch as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2005/0071512 to Kim et al.
Per Claim 9: The combination of Makhdumi and Boesch discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Makhdumi and Boesch fails to disclose, Kim, an analogous art of electronic transactions, discloses::
generating API selection data representing the selection of a function specified in a POS transaction application program interface (API) corresponding to the card association entity; and (see Kim at ¶ 30: The API 202 may provide a menu list to the application software 201 to allow a user to select the payment gateway to process the credit 
wherein transmitting the generated payment request includes transmitting the payment request including the financial transaction data to the card association entity via the function selected from the POS transaction API. (see Kim at ¶ 30: The API 202 may provide a menu list to the application software 201 to allow a user to select the payment gateway to process the credit card transactions. When the selection is made, the connector corresponding to the gateway is set. When the merchant requests a credit card transaction, the application system 201 based on the merchant's payment gateway selection, communicates to the API 202 which connector to use. For example, if the merchant is using payment gateway_2, the application system 201 communicates to the API 202 that connector_2 is to be used for the credit card transaction. The API then communicates with the connector memory 208 to retrieve connector_2, and the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makhdumi to use APIs when submitting transactions as disclosed in Kim.  One of ordinary skill in the art would have been motivated to do so to provide a standardized interface for merchants and their acquirers to submit transactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2011/0251910 discloses a streamlined payment system described herein are directed to a consumer mobile device (e.g., a mobile phone) that sends transaction details for authorization, instead of the merchant sending the transaction details for authorization. This eliminates the need to present the consumer's payment account information to the merchant. The transaction details may include an amount and merchant payment initiation information. In one embodiment, the consumer mobile device may directly contact an issuer without using a traditional payment processing network. The issuer may then approve or deny the transaction and communicate directly with the issuer, merchant, or merchant's acquirer. In one embodiment, transaction details may need to be communicated from a computing device (e.g., a PC) operated by the consumer that is not 
U.S. Patent Pub. No. 2007/0255653 discloses a mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web. In an implementation, funds are accessed from an account holder's mobile device such as a mobile phone or a personal digital assistant to make or receive payments. Financial transactions can be conducted on a person-to-person (P2P) or person-to-merchant (P2M) basis where each party is identified by a unique indicator such as a telephone number or bar code. Transactions can be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            
/STEVEN S KIM/Primary Examiner, Art Unit 3685